—Appeal by the defendant from a judgment of the County Court, Suifolk County (Weissman, J.), rendered December 1, 1998, convicting him of burglary in the first degree (two counts) and aggravated sexual abuse in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s generalized motion for a trial order of dismissal was insufficient to preserve for appellate review his present claim that the People’s evidence was legally insufficient to support the conviction of aggravated sexual abuse (see, People v Gray, 86 NY2d 10; People v Bynum, 70 NY2d 858). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s *485guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. Ritter, J. P., S. Miller, Feuerstein and Schmidt, JJ., concur.